Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to fiber optic closure terminal, including a mount assembly positioned within the interior of the housing, the mount assembly; a pivotable plate pivotally attached to the base of the housing, the pivotable plate configured to pivot between a second closed position relative to the base and a second open position relative to the base, classified in 385/139.
II. Claims 13-19, drawn to fiber optic closure terminal, including, a strain relief assembly removably positionable within the receptacle of the base, the strain relief assembly comprising a first strain relief support and a second strain relief support movably attached to the first strain relief support, the first strain relief support and the second strain relief support defining an aperture, the aperture being adjustable by moving the first strain relief support relative to the second strain relief support, the strain relief assembly being configured to secure the fiber optic cable within the aperture; wherein when the strain relief assembly secures the fiber optic cable within the aperture, the strain relief assembly is configured to remain secured to the fiber optic cable when the strain relief assembly is removed from the receptacle, and the strain relief assembly is configured to remain secured to the fiber optic cable when the strain relief assembly is inserted into the receptacle, classified in 385/135


III. Claim 20 ,drawn to method of manufacturing a fiber optic closure terminal, including the steps of ranslatably attaching a translatable plate of the mount assembly to the pivotable plate, the translatable plate configured to translate between a third closed position relative to the pivotable plate and a third open position relative to the pivotable plate; and attaching a fiber optic module to the translatable plate of the mount assembly, the fiber optic module configured to move with the translatable plate from an initial position relative to the base to a rotated position relative to the base, wherein the pivotable plate rotates greater than ninety degrees to move the fiber optic module from the initial position to the rotated position., classified in385/137.   
The inventions are independent or distinct, each from the other because:
A) Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as a an optical fiber cable storage housing in a telecommunication device. 
 The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
B) Inventions III and I-II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the inventions I and II can be made using different method and/or process steps of making such as horizontally attaching the cover to the base through sliding mechanism rather than pivotally or making the cover and the base by moding process or through snap mechanism rather than attachment steps.    
 Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  As stated above each invention is has limitation(s) that is directed toward an invention that would require search in different class/subclass(s) and different search strings than that of other group invention(s) and because each of the above inventions defining an invention that is distinct that that of the other and requiring a different search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883